internal_revenue_service number release date -------------------------- ------------------------------------------------------- ------------------------- ---------------------------------- in re ------------------------------------------ ------------------------ department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 - plr-129357-03 date this letter responds to taxpayer’s request dated ------------------ for a ruling ---------------------------------------------------------------------------------- ---------------------- ---------------------------------------------------------------------- ---------------------------------------------------------------------- ----------------------------- ---------------------------------------- legend taxpayer target buyer seller purchase date ------------------------ parent date dear ------------------ concerning the consequences under former sec_167 former sec_46 and sec_168 of the internal_revenue_code of the deemed acquisition of the assets of a regulated_natural_gas pipeline and natural_gas storage business on purchase date buyer acquired the stock of taxpayer from seller buyer’s stock acquisition constituted a qualified_stock_purchase within the meaning of sec_338 and buyer and seller made a timely joint election under sec_338 for taxpayer thus the new target or taxpayer owned by buyer was deemed to have purchased all of the old target assets for an amount equal to the consideration paid for taxpayer’s stock plus the amount of the old target’s liabilities as a result of this transaction new target took a tax basis in its assets computed by reference to buyer’s purchase_price rather than by reference to the historical basis of those assets immediately prior to this purchase taxpayer reflected on its regulatory books of account approximately dollar_figure------------------of property-related accumulated deferred federal_income_tax adfit and dollar_figure------------of accumulated deferred investment_tax_credit taxpayer represents that the facts are as follows in light of the foregoing taxpayer has requested a ruling on whether taxpayer on date parent acquired taxpayer from buyer parent paid cash for the stock plr-129357-03 aditc there was no remaining excess deferred federal_income_tax edfit balance as of the purchase date of taxpayer no election was made under sec_338 thus the tax basis of the assets owned by taxpayer was not affected by this stock purchase transaction since date taxpayer did not petition the ferc to re-set its base tariff rates thus the base tariff rates in effect immediately prior to the acquisition of taxpayer’s businesses remained in effect as a result of these transactions taxpayer employed certain post-acquisition accounting for purposes of ferc to reflect normalization requirements specifically upon the deemed asset acquisition from old target on acquisition_date taxpayer eliminated from its regulatory books of account both the adfit and the aditc balances that old target had reflected this has resulted in an increase in taxpayer’s rate base and moreover a decrease in taxpayer’s net_income also taxpayer has determined not to seek a new rate determination to reflect its changed circumstances will be using a normalization method_of_accounting if immediately upon its deemed purchase of public_utility assets it eliminates all adfit and aditc balances associated with public_utility_property from its regulatory books of account such that those balances are not thereafter used for establishing cost of service for ratemaking purposes nor for reflecting operating results in taxpayer’s regulated books of account and also whether taxpayer need not participate in a rate proceeding recognizing the elimination of these balances in order to comply with the normalization rules adfit balances determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting requires the taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is no shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference in order to use a normalization method_of_accounting sec_168 sec_168 of the code provides that the depreciation deduction sec_168 provides that one way the requirements of section former sec_167 generally provided that public_utilities were entitled to use plr-129357-03 i a will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer’s tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base accelerated methods of depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1_167_l_-1 if the income_tax regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items sec_1_167_l_-1 of the regulations provides that the reserve established for public_utility_property should reflect the total amount of the deferral of federal_income_tax liability resulting from the taxpayer’s use of different depreciation methods for tax and ratemaking purposes sec_1_167_l_-1 of the regulations provides that the amount of federal_income_tax liability deferred as a result of the use of different depreciation methods for tax and ratemaking purposes is the excess computed without regard to credits of the amount the tax_liability would have been had the depreciation method for ratemaking purposes been used over the amount of the actual tax_liability this amount shall be taken into account for the tax_year in which the different methods of depreciation are used sec_1_167_l_-1 of the regulations provides that the taxpayer must credit this amount of deferred taxes to a reserve for deferred taxes a depreciation_reserve or other reserve_account this regulation further provides that the aggregate amount allocable to deferred taxes shall not be reduced except to reflect the amount for any_tax year by which federal income taxes are greater by reason of the prior use of different methods of depreciation under sec_1_167_l_-1 or to reflect asset retirements or the expiration of the period for depreciation used in determining the allowance for depreciation under sec_167 sec_338 of the code provides that if the stock of a corporation target plr-129357-03 corporation is acquired by another corporation purchasing_corporation in a qualified_stock_purchase the purchasing_corporation may elect to have the purchase of the target corporation’s stock treated as if the target_corporation sold all of its assets as old target at the close of the acquisition_date at fair_market_value in a single transaction the target_corporation then is treated as a new corporation that purchased those same assets as new target as of the beginning of the day after the acquisition_date if before the stock purchase the target_corporation is a member_of_an_affiliated_group that files a consolidated_return for the tax_year within which the transaction takes place sec_338 of the code provides an election under which tax_liability of the target_corporation from the deemed sale of its assets is included in the consolidated_return of the selling_consolidated_group selling group this election is made jointly by the purchasing_corporation and the selling group pursuant to sec_1_338_h_10_-1 of the income_tax regulations the consequences of a sec_338 election are provided in sec_1_338_h_10_-1 of the regulations under sec_1_338_h_10_-1 old target recognizes gain_or_loss as if while a member of the selling group it sold all of its assets in a single transaction as of the close of the acquisition_date sec_1 h - d further provides that at the close of the acquisition_date but after the deemed sale of assets old target is treated as if it distributed all of its assets in a complete_liquidation to which sec_331 or sec_332 of the code applies thus the primary effect of a sec_338 election is a deemed taxable sale by target_corporation of all its assets followed by a deemed complete_liquidation under sec_331 or sec_332 in the present situation buyer purchased all of stock of taxpayer or target from seller and buyer and seller made a joint election under sec_338 of the code for target this election results for federal_income_tax purposes in a deemed taxable sale of assets by target as old target to itself as new target in a taxable transaction because of this sale old target’s deferred tax reserve relating to accelerated_depreciation is reduced under sec_1_167_l_-1 of the regulations to reflect the retirements of old target’s assets after the application of sec_1 l - h i old target’s deferred tax reserve resulting from accelerated_depreciation ceases to exist accordingly the deferred tax reserve resulting from accelerated_depreciation should be removed from old target’s regulated books of account and not flowed through to the customers of new target or taxpayer aditc balances sec_46 provides that no investment_credit determined under sec_46 shall be allowed by sec_38 with respect to any public_utility_property of the taxpayer a if the taxpayer’s cost of service for ratemaking purposes or in its regulated books of account is reduced by more than a ratable portion of the investment_credit or b if the for purposes of determining whether or not the taxpayer’s cost of service for sec_1_46-6 of the regulations provides that the provisions of section plr-129357-03 base to which the taxpayer’s rate of return for ratemaking purposes is applied is reduced by reason of any portion of the investment_credit f of the code are limitations on the treatment of the investment_credit for ratemaking purposes and for purposes of the taxpayer’s regulated books of account only if an election is made under sec_46 the credit may be flowed through to income but not more rapidly than ratably and there may not be any reduction in rate base ratemaking purposes is reduced by more than a ratable portion of the investment_credit sec_46 of the code provides that the period of time used in computing depreciation expense for purposes of reflecting operating results in the taxpayer’s regulated books of account shall be used under sec_1_46-6 of the regulations what is ratable is determined by considering the period of time actually used in computing the taxpayer’s regulated depreciation expense for the property for which a credit is allowed the term regulated depreciation expense means the depreciation expense for the property used by a regulatory body for purposes of establishing the taxpayer’s cost of service for ratemaking purposes reorganization or by reason of any other acquisition of the assets of one taxpayer by another taxpayer the application of any provisions of sec_46 to any public_utility_property does not carry out the purposes of sec_46 the secretary shall provide by regulations for the application of such provisions in a manner consistent with the purposes of sec_46 of sec_46 are not met is if the taxpayer for ratemaking purposes uses a procedure or adjustment that is inconsistent with these requirements under sec_46 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer’s qualified_investment for purposes of the investment_credit allowable by sec_38 unless such estimate or projection is also used for ratemaking purposes with respect to the taxpayer’s depreciation expense and rate base any public_utility that claims the investment_credit for public_utility_property must use normalization_accounting in calculating the rates to be charged to its customers and in maintaining its regulated books of account under normalization_accounting the immediate flow-through of the investment_credit for public_utility_property to the utility’s customers is prohibited instead under sec_46 of the code for ratemaking purposes the utility defers the investment_credit it clarified for federal_income_tax purposes and then amortizes the deferred balance ratably over the regulatory life of the assets generating the credit according to sec_46 of the code one way in which the requirements sec_46 of the code provides that if by reason of a corporate in a taxable sale of assets the purchaser does not step into the shoes of the in the present situation buyer acquired the stock of taxpayer from seller and further new target is not entitled to claim the investment_credit for the property plr-129357-03 seller and as a result any investment_credit associated with the assets do not carryover from the seller to the purchaser instead the purchaser receives the benefit of a new tax basis in and a new placed_in_service_date for the property this new basis and placed_in_service_date determine the availability and the amount of the investment_credit that the purchaser may claim for the acquired property except for certain transition property property placed_in_service by a taxpayer after is not eligible for the investment_credit buyer and seller made a joint election under sec_338 of the code for taxpayer this election results for federal_income_tax purposes in a deemed taxable sale of assets by old target to new target new target does not step into the shoes of old target instead new target receives a new tax basis in and a new placed_in_service_date for the assets deemed purchased from old target consequently the aditc’s associated with old target’s public_utility_property do not follow the property thus these aditc’s are not available to new target for flow-through to its customers deemed purchased from old target because the property is placed_in_service by new target after therefore for such property there is no investment_credit claimed by new target to reduce cost of service under sec_46 of the code utility may claim the investment_credit for public_utility_property further the legislative purpose underlying sec_46 was to provide capital for investment in new equipment if the aditc’s related to old target’s public_utility_property are ratably flowed through to cost of service new target would be flowing through to its customers an investment_credit that is not available to and was not claimed by it consequently new target would receive no tax benefits of the investment_credit while its customers would accordingly an adjustment to cost of service for the aditc’s of old target would not be consistent with the purposes of sec_46 target’s public_utility_property would violate the consistency rules under sec_46 of the code such an adjustment assumes that the qualified_investment of new target for purposes of the investment_credit allowable under sec_38 is equal to old target’s qualified_investment however sec_46 clearly states that the taxpayer’s qualified_investment must be used in the present situation taxpayer is new target because the investment_credit has been repealed none of the public_utility_property placed_in_service by new target is eligible for the credit and consequently its qualified_investment is zero thus an adjustment to the cost of service of new target for the aditc’s of old target would violate the normalization requirements of sec_46 further the adjustment to cost of service for the aditc’s associated with old the normalization rules under sec_46 of the code contemplate that the plr-129357-03 new rate proceeding when new target or taxpayer completed its deemed purchase of the subject assets from old target on acquisition_date it succeeded to a rate tariff that had been established based on old target’s circumstances this tariff had been established at least in part by reference to old target’s adfit and aditc balances as well as the effects of the amortization of those balances on the tax expense element of cost of service in taxpayer’s hands those balances no longer exist - and cannot exist consistent with the normalization rules nor do any of the amortizations exist and again they cannot consistent with the normalization rules the issue is whether consistent with the normalization rules taxpayer can succeed to the pre-existing base tariff rate level but not the impermissible structure on which that rate level was based in essence taxpayer has requested that the service rule that the normalization rules do not require taxpayer to initiate a rate proceeding recognizing the elimination of the adfit and aditc balances based on the facts of this case the normalization rules are not violated by the taxpayer’s decision not to seek a new rate determination the service does not generally determine such purely regulatory questions as to when rate proceedings are required or whether the determinations of a public_utility commission will produce just and equitable rates further no opinion is expressed concerning whether the sec_338 election made by buyer and seller for taxpayer is a valid election the code provides that it may not be used or cited as precedent your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of no opinion is expressed regarding any code section other than set out above in accordance with the power_of_attorney a copy of this letter is being sent to sincerely yours peter friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
